DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are  rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Daiki et al. (JP2008125253A, hereinafter Daiki).
Referring to claim 8, Daiki discloses a support member-attached wiring member (see figures 5A-5B of Daiki), comprising: 
a wiring member configured to have a substantially semicircular shape (W/H having substantially semicircular shape in figures 5A-B); 
a support member (10)  including a fitting part (11) and a mounting body part (13 including S1 and S2), and supporting the wiring member, 
wherein the fitting part has a cylindrical shape (cylindrical shape 11)  including an opening in one portion in a circumferential direction of the fitting part so as to be able to be fitted to an outer peripheral part of a rod-like member (see figure 5B wherein opening in a circumferential direction to be fitted rod like member 30) , 
and the mounting body part (13-16)  is connected to the fitting part (13) in a longitudinal direction of the rod-like member ( in a longitudinal direction of the rod-like member 30), and is configured to cover a region smaller than the fitting part around the rod- like member (a circumferential region of 13-16 smaller than  a circumferential region of 11 around rod like member 13).

Referring to claim 9, Daiki discloses the support member-attached wiring member according to claim 8, further comprising: 
a first catching part (14 and/or 15) and a second catching part ( 17 and/18), each attaching the wiring member to the support member, wherein the first catching part and the second catching part have different shapes from each other (see shapes catching pats in figure 5A-5B).

Referring to claim 10, Daiki discloses the support member-attached wiring member according to claim 8, further comprising: 
a penetration part (17 and/or 18) passing through the wiring member (W/H) in a state where the wiring member is disposed on an outer side of the support member (outer side of 11 of support member); and a retaining part (13) which does not pass through the wiring member and is provided on an outer side of the wiring member (outer side of W/H) to prevent the penetration part (17and/or 18)  from coming out of the wiring member (W/H), wherein the retaining part (13) are molded separately from the support member.
Daiki fails to disclose the retaining part are molded separately from the support member.
  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the support member-attached wiring member of Daiki to have the retaining part and the support member are separately formed and attached together by adhesive, bolt, fastener involves routine skill for simplify manufacturing process, or to make more economical or cost effective product. Since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daiki in view of Nomura et al. (US5615854, hereinafter Nomura).

Referring to claim 11, Daiki discloses the support member-attached wiring member according to claim 8, further comprising:  a protrusion provided at an end portion of the fitting part in the circumferential direction (see one of 19 in figures 5A-5B), 
Daiki fail to disclose the protrusion  being fitted to a concave part provided on the rod-like member.
Nomura disclose the protrusion  being fitted to a concave part provided on the rod-like member (see figure 2 wherein The through-hole 6 of the slide rod fixing clamp 4 with a pair of retaining protrusions 10a and 10b intended to be fitted into grooves 12a and 12b, respectively, of the slide rod 11).

It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the support member-attached wiring member of Daiki to have concave part in a rod as taught by Nomura corresponding to protrusion of Daiki in order to exceed frictional resistance between clamping part and rod to restrict movement of the rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847